DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 09/12/2022 has been entered and considered. Upon entering claims 1, 7, 13, 20-21, 23, 29, 32, 35, 37,39, 43, 45 have been amended, claims 2-6, 11-12, 14-17, 19, 25, 27-28, 34, 36, 41-42 have been canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9. (Currently Amended)   An apparatus comprising: a bidirectional power converter; and a controller operative to: i) monitor a magnitude of an input voltage supplied to a load from an input voltage source, and ii) based on the magnitude of the input voltage, switch between a first mode of operating the bidirectional power converter to charge an energy storage resource using the input voltage and a second mode of producing a backup voltage from the energy storage resource to power the load; wherein the bidirectional power converter includes a first circuit path operative to receive the input voltage and, during the first mode, convert the input voltage into a charge voltage to charge the energy storage resource; and wherein the first circuit path is operative to, in the second mode, convey a supply voltage from the energy storage resource, the first circuit path converting the supply voltage into the backup voltage outputted from the first circuit path to the load.
Allowable Subject Matter
Claims 1, 7-10, 13, 18, 20-24, 26, 29-33, 35, 37-40 and 43-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach “wherein the controller is operative to switch from operating the bidirectional power converter in the first mode to operating the bidirectional power converter in the second mode in response to detecting that a magnitude of the input voltage falls below a threshold value; wherein operation of the bidirectional power converter in the first mode includes conversion of the input voltage into a charge voltage that charges the energy storage resource; and wherein operation of the bidirectional power converter in the second mode includes conversion of a supply voltage received from the energy storage resource into an auxiliary voltage, a combination of the auxiliary voltage and the supply voltage powering the load as a substitute to the input voltage” and in combination with other limitations.
Claim 7 is allowed because the prior art of record taken alone or in combination fails to teach “wherein the bidirectional power converter includes: a first power converter stage, the first power converter stage being an unregulated power converter stage operative to produce an intermediate voltage from a supply voltage outputted from the energy storage resource; and a second power converter stage, the second power converter stage being a regulated power converter stage operative to convert the intermediate voltage into a ground-isolated auxiliary voltage” and in combination with other limitations.
Claim 13 is allowed because the prior art of record taken alone or in combination fails to teach “the method further comprising: via an unregulated power converter stage of the bidirectional power converter, producing an intermediate voltage from a supply voltage outputted from the energy storage resource while in the second mode; and via a regulated power converter stage of the bidirectional power converter, converting the intermediate voltage into a ground-isolated auxiliary voltage” and in combination with other limitations.
Claim 23 is allowed because the prior art of record taken alone or in combination fails to teach “the method further comprising: outputting a supply voltage from the energy storage resource to the bidirectional power converter, a magnitude of the supply voltage varying in a voltage range, a magnitude of the produced backup voltage falling within the voltage range during operation of the bidirectional power converter in the second mode” and in combination with other limitations.
Claim 29 is allowed because the prior art of record taken alone or in combination fails to teach “wherein the bidirectional power converter includes a galvanic isolated power converter operative to convert a supply voltage received from the energy storage resource into an auxiliary voltage; and wherein the bidirectional power converter is operative to produce the backup voltage using the auxiliary voltage” and in combination with other limitations.
Claim 32 is allowed because the prior art of record taken alone or in combination fails to teach “wherein the bidirectional power converter is a single power converter stage operative to provide ground reference isolation between the input voltage and the backup voltage” and in combination with other limitations.
Claim 35 is allowed because the prior art of record taken alone or in combination fails to teach “wherein the bidirectional power converter includes: a first power converter stage, the first power converter stage being a semi-regulated power converter stage; and a second power converter stage, the second power converter stage being a semi-regulated power converter stage” and in combination with other limitations.
Claim 37 is allowed because the prior art of record taken alone or in combination fails to teach “wherein the bidirectional power converter is operative to, during the second mode: i) convert a supply voltage received from the energy storage resource into an auxiliary voltage; and ii) produce the backup voltage to power the load using the auxiliary voltage; and wherein a polarity of the auxiliary voltage depends on a magnitude of the supply voltage” and in combination with other limitations.
Claim 39 is allowed because the prior art of record taken alone or in combination fails to teach “wherein the bidirectional power converter includes a first circuit path operative to receive the input voltage and, during the first mode, convert the input voltage into a charge voltage to charge the energy storage resource; and wherein the first circuit path is operative to, in the second mode, convey a supply voltage from the energy storage resource, the first circuit path converting the supply voltage into the backup voltage outputted from the first circuit path to the load” and in combination with other limitations.
Claim 43 is allowed because the prior art of record taken alone or in combination fails to teach “a capacitor; wherein a first terminal of the capacitor is operative to receive the input voltage while the bidirectional power converter is operated in the first mode; and U.S. Application No.: 17/112,577 Docket No.: 2020P04089US -12- wherein a second terminal of the capacitor receives a charging voltage generated by the bidirectional power converter while in the first mode, the bidirectional power converter converting the input voltage into the charging voltage” and in combination with other limitations.
Claim 45 is allowed because the prior art of record taken alone or in combination fails to teach “wherein an efficiency of the bidirectional power converter producing the backup voltage during the second mode increases over time subsequent to initial activation of the bidirectional power converter in the second mode” and in combination with other limitations.
Claims 8-10, 18, 20-22, 24, 26, 30-31, 33, 35, 38, 40, 44 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836